Exhibit 10.5

 



FIRST AMENDMENT TO SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is entered into
effective as of June 30, 2017 by and among Pacific Ethanol, Inc., a Delaware
corporation (the “Company”), each Holder and Cortland Capital Market Services
LLC, as collateral agent for itself and the Secured Parties (in such capacity,
together with its successors and assigns in such capacity, the “Agent”). All
capitalized terms not otherwise defined herein shall have the meanings
attributed to them in that certain Security Agreement dated effective as of
December 15, 2016 by and among the Company, each Holder and the Agent (the
“Security Agreement”).

 

RECITALS

 

WHEREAS, the Company issued certain Secured Promissory Notes in the aggregate
principal amount of $55,000,000 on December 15, 2016 (the “Initial Notes”)
pursuant to a Note Purchase Agreement dated as of December 12, 2016 by and among
the Company and the Investors identified therein (the “Initial Purchase
Agreement”), the obligations arising under which, among other obligations, are
secured pursuant to the Security Agreement.

 

WHEREAS, the Company and certain Holders (including certain Holders that hold
Initial Notes and certain Holders that do not hold Initial Notes) are parties to
a Note Purchase Agreement dated as of June 26, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety, the “Additional Purchase Agreement”),
pursuant to which the Company will issue or has issued, and such Holders will
purchase or have purchased on a several basis, $13,948,078 in aggregate
principal amount of senior secured notes due December 15, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Additional
Notes”).

 

WHEREAS, as a condition to the closing under the Additional Purchase Agreement
with the Company, the Holders of the Additional Notes have required, among other
things, that the Company shall enter into this Amendment by which the parties
intend that this Amendment expand the obligations secured pursuant to the
Security Agreement to additionally cover the obligations under the Additional
Notes and the Additional Purchase Agreement, among other obligations, as set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       Certain Definitions. The following defined terms are added to Section 1
of the Security Agreement, or to the extent already defined in the Security
Agreement, are amended and restated to read in their entireties as follows:

 

“Agent Fee Letter” means that certain Amended and Restated Agent Fee Letter,
dated as of June 30, 2017, made by and between the Company and the Agent, as
further amended, restated, supplemented or otherwise modified from time to time.

 

“First Amendment” means the First Amendment to Security Agreement, dated as of
June 30, 2017, among the Company, each Holder and the Agent.

 

“Holders” means (x) each Person that is (i) a signatory to the Initial Purchase
Agreement or the Additional Purchase Agreement and identified as an “Investor”
on Exhibit A to the Initial Purchase Agreement or Exhibit A to the Additional
Purchase Agreement, respectively, (ii) a holder of any of the Notes, and (iii) a
signatory to the First Amendment and identified as a “Secured Party” on the
signature pages to the First Amendment, and (y) any other Person that becomes
(i) a holder of any of the Notes pursuant to any permitted assignment or
transfer and (ii) a “Secured Party” under this Agreement pursuant to a Security
Agreement Joinder, other than any such Person that ceases to be a party hereto
pursuant to an assignment of all of its Notes and its rights and obligations
under the Transaction Documents.

 

 

 

 



 1 

 

 

“Obligations” means all of the liabilities and obligations (primary, secondary,
direct, contingent, sole, joint or several) due or to become due, or that are
now or may be hereafter contracted or acquired, or owing to, of the Company to
the Agent or to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Initial Purchase Agreement, the Additional
Purchase Agreement, the Notes, the Agent Fee Letter and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Agent or any of the Secured Parties as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time. Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) the principal amount of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Company from time to time under or in
connection with this Agreement, the Initial Purchase Agreement, the Additional
Purchase Agreement, the Notes, the Agent Fee Letter and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Company.

 

The term “Notes” referred to in Recital A of the Security Agreement, and the
term “Notes” used throughout the body of the Security Agreement, shall include
the Initial Notes and the Additional Notes, collectively.

 

The term “Purchase Agreement” referred to in Recital A of the Security
Agreement, and the term “Purchase Agreement” used throughout the body of the
Security Agreement, shall include the Initial Purchase Agreement and the
Additional Purchase Agreement, collectively.

 

“Required Holders” means the holders of Notes representing at least 66 2/3% of
the aggregate principal amount of the Notes then outstanding (excluding Notes
held by the Company or any of its Subsidiaries).

 

The term “Transaction Document” means the Initial Notes, the Additional Notes,
this Security Agreement, the Initial Purchase Agreement and the Additional
Purchase Agreement, together with any amendments, restatements, extensions or
other modification thereto.

 

2.       Section 18(f) of the Security Agreement is hereby amended by adding the
following sentence at the end thereof: “Promptly following a request made by the
Agent to a Holder, such Holder shall notify the Agent of the outstanding
principal amount of the Notes held by such Holder at such time.”

 

3.       Exhibit 1 to the Security Agreement is hereby amended by deleting the
reference to “Section 17(f)” therein and substituting “Section 17(i) therefor.

 

4.       Effectiveness. This Amendment will become effective upon the date on
which the Agent has received (a) a counterpart hereof duly executed by each of
the Investors (as defined in each of the Initial Purchase Agreement and the
Additional Purchase Agreement), (b) a copy of the Agent Fee Letter duly executed
by each of the parties thereto, (c) a copy of the Additional Purchase Agreement
duly executed by each of the parties thereto, and (d) payment from the Company
of (i) all fees required to be paid on or prior to the effective date of this
Amendment pursuant to the Agent Fee Letter and (ii) all reasonable third-party
fees and expenses incurred by the Agent in connection with this Amendment and
the transactions contemplated hereby, including, without limitation, attorneys’
fees and expenses.

 

5.       Representations and Warranties; Covenants. In order to induce the Agent
and the Holders to enter into this Amendment and for the applicable Holders to
purchase the Additional Notes under the Additional Purchase Agreement, the
Company hereby remakes all of the representations and warranties contained in
Section 6 of the Security Agreement as of the date of this Amendment (except to
the extent such representation or warranty relates to an earlier date, in which
case, it is true, correct and complete as of such earlier date). The Company’s
representations and warranties in Sections 6(b) and (c) of the Security
Agreement shall apply, mutatis mutandis, to this Amendment.

 

 

 



 2 

 

 

6.       Note Holdings. Each Secured Party signatory to this Amendment on the
date hereof hereby represents and warrants to the Agent (solely as to itself,
and not as to any other Secured Party) that (x) as of the date hereof, the
outstanding principal amount of the Notes held by such Secured Party is set
forth on Schedule A hereto, and (y) on or prior to the date of this Amendment,
it has not assigned all or any portion of its Notes to any Person, except any
Person that is listed on Schedule A attached hereto.

 

7.       Joinder. Each of the undersigned Holders that will be receiving
Additional Notes but does not hold any Initial Notes hereby (i) agrees to be a
“Secured Party” under the Security Agreement (as amended by this Amendment),
(ii) unconditionally and irrevocably expressly assumes, confirms and agrees to
perform and observe as a Secured Party all terms, conditions, agreements,
covenants, obligations, duties and provisions applicable to a “Secured Party”
under the Security Agreement, as so amended (including, without limitation,
those set forth in Section 17(i) of the Security Agreement) as if it were an
original signatory thereto, and (iii) agrees that its address for notices under
the Security Agreement is as set forth on Schedule B hereto.

 

8.       Interpretation. Except as expressly modified by this Amendment, all
terms and provisions of the Security Agreement shall remain unchanged and in
full force and effect and are ratified and affirmed on the date hereof. In the
event of any inconsistency between the terms of this Amendment and the terms of
the Security Agreement prior to its amendment, the terms of this Amendment shall
control.

 

9.       Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Amendment by
signing any such counterpart.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.



  COMPANY:       PACIFIC ETHANOL, INC., a Delaware corporation           By: /s/
Neil M. Koehler   Name: Neil M. Koehler   Title: President and Chief Executive
Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 



 4 

 

 




  AGENT:       cortland capital market services llc,
as Agent           By: /s/ Polina Arsentyeva   Name: Polina Arsentyeva   Title:
Associate Counsel               Address:     Cortland Capital Market Services
LLC     225 W. Washington Street, 21st Floor     Chicago, IL 60606    
Attention: Ryan Morick and Legal Department     Telecopy no.: (312) 562-5072    
E-mail: ryan.morick@cortlandglobal.com;     legal@cortlandglobal.com          
with a copy (which copy shall not constitute notice) to:           Kaye Scholer
LLP     250 W. 55th Street     New York, NY 10019     Attention: Alan Glantz    
Telecopy no.: (212) 836-6763     E-mail: alan.glantz@kayescholer.com      















 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 

 



 5 

 

 

 




        CWD Summit, LLC,   acting for and on behalf of   Candlewood Renewable
Energy Series I           By: /s/ Janet Miller     Name: Janet Miller     Title:
Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 



 6 

 

 

 






        Flagler Master Fund SPC Ltd,   acting for and on behalf of   the class A
segregated portfolio           By: /s/ Janet Miller     Name: Janet Miller    
Title: Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 



 7 

 

 








        Flagler Master Fund SPC Ltd,   acting for and on behalf of   the class B
segregated portfolio           By: /s/ Janet Miller     Name: Janet Miller    
Title: Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 

 



 8 

 

 

 








        Candlewood Special Situations Master Fund II, L.P.                   By:
/s/ Janet Miller     Name: Janet Miller     Title: Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 

 

 



 9 

 

 

 










        CIF-Income Partners (A), LLC   By: BlackRock Financial Management, Inc.
  Its investment manager           By: /s/ J. David Matter     Name: J. David
Matter     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 

 

 10 

 












        Orange 2015 DisloCredit Fund, L.P.   By: BlackRock Financial Management,
Inc.   Its investment manager           By: /s/ J. David Matter     Name: J.
David Matter     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 

 

 11 

 

 

 




        Orange 2015 DisloCredit Fund, L.P.   By: BlackRock Financial Management,
Inc.   Its investment manager           By: /s/ J. David Matter     Name: J.
David Matter     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 

 12 

 



 

 






        Sainsbury’s Credit Opportunities Fund, Ltd.   By: BlackRock Financial
Management, Inc.   Its investment manager           By: /s/ J. David Matter    
Name: J. David Matter     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 



 13 

 

 

 



 






        Co-Investment Income Fund, L.P. - US Tax-Exempt Series   By: BlackRock
Financial Management, Inc.   Its investment manager           By: /s/ J. David
Matter     Name: J. David Matter     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 



 14 

 

 





 






        Co-Investment Income Fund, L.P. - US Taxable Series   By: BlackRock
Financial Management, Inc.   Its investment manager           By: /s/ J. David
Matter     Name: J. David Matter     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Security Agreement

 

 



 15 

 

 



SCHEDULE A

 

TO FIRST AMENDMENT TO SECURITY AGREEMENT

 

Holder

“Initial Notes”

Principal Amount

“Additional Notes”

Principal Amount

Percentage

of Total Notes

CWD Summit, LLC - acting for and on behalf of

Candlewood Renewable Energy Series I

$ 22,438,545 $ 4,669,728 39.3169%

Flagler Master Fund SPC Ltd - acting for and on

behalf of the class A segregated portfolio

$ 7,001,507 $ − 10.1548%

Flagler Master Fund SPC Ltd - acting for and on

behalf of the class B segregated portfolio

$ 4,000,000 $ − 5.8015% Candlewood Special Situations Master Fund II, L.P. $ − $
2,061,856 2.9904% CIF Income Partners (A), LLC $ 9,962,010 $ − 14.4486% Orange
2015 DisloCredit Fund, L.P. $ 10,309,278 $ 5,154,639 22.4284% Sainsbury’s Credit
Opportunities Fund, Ltd. $ 1,288,660 $ − 1.8690% Co-Investment Income Fund, L.P.
- US Tax-Exempt Series $ − $ 1,697,479 2.4620% Co-Investment Income Fund, L.P. -
US Taxable Series $ − $ 364,376 0.5285%  Total $ 55,000,000 $ 13,948,078
100.0000%

 

 

 

 

 



 16 

 

 

SCHEDULE B

 

TO FIRST AMENDMENT TO SECURITY AGREEMENT

 

NOTICE INFORMATION FOR NEWLY SECURED PARTIES

 

Candlewood Special Situations Master Fund II, L.P.

 

c/o Candlewood Investment Group, LP

555 Theodore Fremd Avenue, Suite C-303

Rye, NY 10580

Email: compliance@candlewoodgroup.com

ATTN: Legal and Compliance

 

 

Co-Investment Income Fund, L.P. - US Tax-Exempt Series

 

BlackRock Alternative Advisors

40 East 52nd Street, 16th Floor

New York, NY 10022

Email: BAA-QBCo-InvestmentFundLP@blackrock.com

 

With a copy (which shall not constitute notice):

BlackRock, Inc. – Office of the General Counsel

40 East 52nd Street, 16th Floor

New York, NY 10022

ATTN: Michelle Galvez, David Maryles &Larry Gail

Email: legaltransactions@blackrock.com;

Larry.gail@blackrock.com

 

 

 

Co-Investment Income Fund, L.P. - US Taxable Series

 

BlackRock Alternative Advisors

40 East 52nd Street, 16th Floor

New York, NY 10022

Email: BAA-QBCo-InvestmentFundLP@blackrock.com

 

With a copy (which shall not constitute notice):

BlackRock, Inc. – Office of the General Counsel

40 East 52nd Street, 16th Floor

New York, NY 10022

ATTN: Michelle Galvez, David Maryles &Larry Gail

Email: legaltransactions@blackrock.com;

Larry.gail@blackrock.com

 

 

 

 



 17 

